Exhibit 10-43
AMENDMENT AND WAIVER AGREEMENT
          AMENDMENT AND WAIVER AGREEMENT dated as of May 8, 2008 among THE
DETROIT EDISON COMPANY, a Michigan corporation (the “Seller”), CAFCO, LLC, a
Delaware limited liability company (“CAFCO”), CITIBANK, N.A., a national banking
association (“Citibank”) and CITICORP NORTH AMERICA, INC., a Delaware
corporation, individually (“CNAI”) and as agent (the “Agent”).
          Preliminary Statements. (1) (A) The Seller, CAFCO, Citibank and CNAI,
individually and as Agent, are parties to a Trade Receivables Purchase and Sale
Agreement, dated as of February 28, 1989, as amended and restated as of
October 1, 1991, and as further amended and restated as of March 9, 2001, as
further amended (the “RPA”) and (B) the Seller, Citibank and CNAI, individually
and as Agent are parties to the Trade Receivables Purchase and Sale Agreement,
dated as of February 28, 1989, as amended and restated as of October 1, 1991, as
further amended (the “Citibank Agreement”, together with the RPA, the
“Agreements”; capitalized terms not otherwise defined herein shall have the
meanings attributed to them in the Agreements) pursuant to which CAFCO has
purchased certain Eligible Assets from the Seller;
          (2) The Seller, the Investor, Citibank and CNAI, individually and as
Agent, desire to, among other things, amend the Agreements to change the margin
set forth in the definition of Assignee Rate or Citibank Rate, as the case may
be, and to amend the fees set forth in the letter agreements dated as of
January 24, 2002 referred to in Section 2.10(a) of each of the Agreements (the
“Fee Letters”).
          (3) The Seller, the Investor, Citibank and CNAI, individually and as
Agent, also desire to waive certain Events of Investment Ineligibility or Events
of Termination, as the case may be, which have or may have occurred.
          NOW, THEREFORE, the parties agree as follows:
          SECTION 1. Amendments to Agreements. Effective as of the date hereof
(unless otherwise set forth herein) and upon compliance with the terms and
conditions of Section 4 of this Amendment and Waiver Agreement:
          (a) Section 1.01 of each of the Agreements is amended as follows:
     (i) as of July 1, 2008, the definition of “Assignee Rate” in the RPA and of
“Citibank Rate” in the Citibank Agreement are amended by deleting the percentage
“1.25%” where it appears in clause (y) thereof and replacing it with the
percentage “2.25%”.

 



--------------------------------------------------------------------------------



 



     (ii) New definitions are added which read in their entirety as follows:
     “Accounting Based Consolidation Event” means the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of the Investor that are the subject of this Agreement,
the Asset Purchase Agreement or any other Transaction Document with all or any
portion of the assets and liabilities of the Affected Person (other than the
Investor) as the result of the existence of, or occurrence of any change in,
accounting standards or the issuance of any pronouncement, interpretation or
release, including, without limitation, the Financial Accounting Standards Board
Interpretation No. 46, by any accounting body or any other body charged with the
promulgation or administration of accounting standards, including, without
limitation, the Financial Accounting Standards Board, the International
Accounting Standards Board, the American Institute of Certified Public
Accountants, the Federal Reserve Board of Governors and the Securities and
Exchange Commission, and shall occur as of the date that such consolidation
(i) shall have occurred with respect to the financial statements of the
applicable Affected Person or (ii) shall have been required to have occurred,
regardless of whether such financial statements were prepared as of such date.
     “Asset Purchase Agreement” shall have the meaning assigned to that term in
Section 2.11(c).
     “Transaction Document” shall have the meaning assigned to that term in
Section 2.11(c).

  (b)   A new Section 2.11(c) is added to each of the Agreements which reads in
its entirety as follows:

     (c) If an Affected Person determines that compliance with any applicable
law or request from any central bank or other authority charged with the
interpretation or administration thereof (whether or not having the force of
law) or the occurrence of any Accounting Based Consolidation Event after May 8,
2008 (i) affects or would affect the amount of capital required or reasonably
expected to be maintained by such Affected Person and that the amount of such
capital is increased by or based upon the existence of such Affected Person’s
commitment under this Agreement and all other instruments and documents to be
delivered hereunder (the “Transaction Documents”) or any agreement pursuant to
which liquidity is provided to the Investor (an “Asset Purchase Agreement”) or
upon such Affected Person’s purchasing or maintaining the ownership of Eligible
Assets, (ii) increases the cost of making or maintaining such commitment under
the Transaction Documents or any

2



--------------------------------------------------------------------------------



 



Asset Purchase Agreement or purchasing or maintaining the ownership of Eligible
Assets to any Affected Person or (iii) reduces the return of an Affected Person
in connection with the Transaction Documents or any Asset Purchase Agreement,
then, upon written demand of such Affected Person (with a copy of such demand to
the Agent), the Seller shall immediately pay to the Agent for the account of
such Affected Person, from time to time as specified by such Affected Person,
additional amounts sufficient to compensate such Affected Person for such
increased cost and/or reduced return in light of such circumstances. A
certificate setting forth in reasonable detail such amounts and the
circumstances giving rise thereto submitted to the Seller by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.
          SECTION 2. Amendments to Fee Letters. As of July 1, 2008, each of the
Fee Letters is amended by deleting the fraction “20/100” where it appears in
clause (i) and the fraction “17.5/100” where it appears in clause (ii) and
replacing them, respectively, with the fractions “25/100” and “50/100”.
          Clause (i) of the Fee Letter relating to the RPA is further amended by
the addition of the following paragraph which reads in its entirety as follows:
     If an Accounting Based Consolidation Event shall occur with respect to the
Investor and any Affected Person (other than the Investor), then from and after
written notification thereof from the Agent, the Administration Fee rate payable
by the Seller shall be, instead of the Administration Fee rate pursuant to the
prior paragraph, a rate equal to (i) the percentage rate set forth in clause
(y) of the definition of Assignee Rate, minus (ii) the Program Fee rate.
          SECTION 3. Waiver. The Agent understands that as of the last day of
March 2008, the Default-to-Delinquency Ratio exceeded 60%, and, therefore,
(i) an Event of Investment Ineligibility under Section 7.01(h) of the RPA has
occurred and (ii) Events of Termination under Sections 7.01(f) and 7.01(i) of
the Citibank Agreement have occurred and that for an unspecified period of time
prior to the last day of March 2008, one or more Investor Reports may have
inadvertently been inaccurate and the Default-to-Delinquency Ratio may have
exceeded 60%, and therefore, (iii) Events of Investment Ineligibility under
Sections 7.01(c) and 7.01(h) of the RPA may have occurred and (iv) Events of
Termination under Sections 7.01(c), 7.01(f) and 7.01(i) of the Citibank
Agreement may have occurred (the said Events of Investment Ineligibility and
Events of Termination being hereinafter referred to as the “Events”).
          The Agent agrees that, notwithstanding the occurrence of the Events
described in the prior paragraph or any Events subsequent to the last day of
March 2008 which have occurred or may occur under Section 7.01(h) of the RPA or

3



--------------------------------------------------------------------------------



 



          Sections 7.01(f) and 7.01(i) of the Citibank Agreement on or prior to
September 30, 2008 (collectively, the “Specified Events”), (i) the Agent shall
not, prior to September 30, 2008, declare the Facility Termination Date or the
Commitment Termination Date, as the case may be, to have occurred pursuant to
Section 7.01 of each of the Agreements as a result solely of the occurrence of a
Specified Event, (ii) no Provisional Liquidation Day shall be deemed to have
occurred under the Agreements, prior to September 30, 2008, as a result solely
of the occurrence of a Specified Event, (iii) the Agent shall not, prior to
September 30, 2008, exercise its rights under Section 6.03(a) of each of the
Agreements as a result solely of the occurrence of a Specified Event, and
(iv) prior to September 30, 2008, Specified Events shall be disregarded in
determining whether the Seller (A) may extend the maturity or adjust the
Outstanding Balance of any Defaulted Receivables pursuant to the second to last
sentence of Section 6.02(a) of each of the Agreements and (B) shall comply with
the provisions of Section 5.02(e) of the Agreements with respect thereto. The
Seller, the Investor, Citibank and the Agent agree that on or after
September 30, 2008 the Agent may declare the Facility Termination Date and/or
the Commitment Termination Date, as the case may be, to have occurred under the
Agreements as a result of the occurrence of any Specified Event, regardless of
whether or not the Default-to-Delinquency Ratio for the most recent month (or
for any month prior thereto) exceeded 60%.
          This Amendment and Waiver Agreement shall not be deemed to be a waiver
of (i) any other Event or any event which would constitute an Event but for the
requirement that notice be given or time elapse or both (an “Incipient Event”)
which may now or hereafter exist under the Agreements or (ii) except as provided
in the preceding paragraph, any Specified Event. Nothing in this Amendment and
Waiver Agreement shall prejudice the Agent’s right to exercise at any time any
rights, remedies, powers, claims or causes of action now or hereafter available
under the Agreements as a result of any past, present or future Event or
Incipient Event (including, except as provided in the preceding paragraph, any
Specified Event). The Agent hereby specifically reserves all of its rights,
remedies, powers, claims and causes of action under the Agreements and under
applicable law, all of which rights, remedies, powers, claims and causes of
action are cumulative.
          SECTION 4. Conditions Precedent. The terms and provisions of this
Amendment and Waiver Agreement shall become effective upon the execution and
delivery of five (5) counterparts hereof by the parties hereto.
          SECTION 5. Confirmation of Agreements and Fee Letters. Except as
herein expressly amended, each of the Agreements and the Fee Letters is ratified
and confirmed in all respects and shall remain in full force and effect in
accordance with its terms. Each reference in the Agreements and the Fee Letters
to “this Agreement” shall mean the relevant Agreement or Fee Letter as amended
by this Amendment and Waiver Agreement, and as hereafter amended or restated.

4



--------------------------------------------------------------------------------



 



          SECTION 6. GOVERNING LAW. THIS AMENDMENT AND WAIVER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE INTERESTS OF
THE OWNERS IN THE RECEIVABLES, OR REMEDIES HEREUNDER, IN RESPECT THEREOF ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
          SECTION 7. Execution in Counterparts. This Amendment and Waiver
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Delivery of an executed counterpart of a signature page to
this Amendment and Waiver Agreement by telecopier shall be effective as delivery
of a manually executed counterpart of this Amendment and Waiver Agreement.
          SECTION 8. Seller’s Representations and Warranties. The Seller
represents and warrants that this Amendment and Waiver Agreement has been duly
authorized, executed and delivered by the Seller pursuant to its corporate
powers and constitutes the legal, valid and binding obligation of the Seller.
[Remainder of this page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment and Waiver
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            THE DETROIT EDISON COMPANY
      By:   /s/ David R. Murphy         Title: Assistant Treasurer             
  CAFCO, LLC
      By:   CITICORP NORTH AMERICA, INC.,         as Attorney-in-Fact           
 

                  By:   /s/ Raymond F. Dizon         Vice President             
  CITICORP NORTH AMERICA, INC.,
individually and as Agent
      By:   /s/ Raymond F. Dizon         Vice President                CITIBANK
N.A.
      By:   /s/ Raymond F. Dizon         Vice President             

6